PER CURIAM.
The record supports the trial court's finding that the plaintiff exercised due diligence in attempting to locate the defendants and was thus entitled to assert that they were concealing their whereabouts or were no longer residents of Florida so as to trigger the operation of the “substituted service on non-resident motor vehicle owner” statute, Section 48.171, Florida Statutes (1985). Accordingly, the trial court’s order denying the defendants’ motion to quash service of process is
Affirmed.